Citation Nr: 1026871	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  10-19 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to concurrent receipt of military retired pay and VA 
service-connected disability compensation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from February 1955 to February 1980, including a tour in Vietnam.  
He retired as a Lieutenant Colonel.

This appeal to the Board of Veterans' Appeals (Board) is from a 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

Regrettably, the Board must additionally develop the claim before 
deciding the appeal.  So the Board is remanding the claim to the 
RO via the Appeals Management Center (AMC) in Washington, DC.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

The Veteran voluntarily retired from the military after 26 years 
of service.  There is a prohibition on the concurrent payment of 
military retirement pay and VA disability compensation pay 
without a waiver.  See 38 U.S.C.A. § 5304 (West 2002 & Supp. 
2009); see also 38 U.S.C.A. § 5305 (West Supp 2009).  
This prohibition is why the RO has withheld portions of the 
Veteran's disability payments for certain periods.  This was done 
to avoid an overpayment.

Legislation, however, has been enacted to allow certain Veterans 
to receive some measure of concurrent payments for both their 
retired military pay and their VA disability compensations.  The 
two programs are known as Combat Related Special Compensation 
(CRSC) and Concurrent Retirement and Disability Payment (CRDP).

The Veteran is in receipt of CRSC payments, according to a 
VA Form 21-0820 dated in February 2010, for his service-connected 
Type II Diabetes Mellitus rated as 20-percent disabling 
effectively since February 29, 2000.  

The CRSC program was established by the National Defense 
Authorization Act (NDAA) for Fiscal Year 2003, Pub.L. 107- 314, § 
636, in December 2002.  The purpose of the legislation was to 
allow receipt of partial or full military retired pay and VA 
disability compensation to eligible military retirees with 
combat-related disabilities.  

In general, CRDP is a program that is available to military 
retirees who served a minimum of 20 years creditable service, 
including service in the National Guard and Reserves.  CRDP 
restores some or all of the military retired pay that was 
deducted due to receipt of VA service-connected disability 
compensation.  Retirees must be rated 50 percent or more disabled 
by VA and, unlike CRSC, the disabilities do not have to be 
combat-related.  Retirees are not required to apply for this 
benefit; enrollment is automatic.  Qualified retirees with a 100 
percent VA disability rating were subject to a phase-in period 
for payments only from January 1, 2004, to December 31, 2004.  
After December 31, 2004, such individuals are generally eligible 
for full payment of their military retired pay and VA disability 
compensation, with some limitations.  See 10 U.S.C.A. §§ 1413a, 
1414 (West 2002 & Supp. 2009).

In a March 2004 rating decision, the RO granted the Veteran's 
claim for chronic lymphocytic leukemia (CLL), and it was rated as 
100-percent disabling initially effective October 16, 2003.  But 
a more recent January 2007 RO decision granted an earlier 
effective date of January 31, 2000 for the CLL and 100 percent 
rating.

According to the December 2008 decision, the RO determined the 
Veteran was only entitled to a retroactive compensation payment 
of $18,360.00 from January 2003 through March 31, 2004.  He 
submitted his Notice of Disagreement (NOD) in February 2009.  He 
cited a Nehmer v. Department of Veterans Affairs notice letter he 
had received in March 2007, notifying him of his withholdings 
totaling $79,888.00, and stated that VA will withhold the 
retroactive payments until November 1, 2003, even though his 
effective date for CLL is January 31, 2000.  In particular, he 
stated that he did not understand why the amount he was awarded 
was only for $18,386.00 and covered only the period of June 1, 
2003 through March 31, 2004.  

Following receipt of his February 2009 NOD, the Veteran was 
notified by way of letter dated in September 2009 to clarify both 
the coverage period and the amount awarded in the December 2008 
decision.  Specifically, the RO stated that the award was based 
on the Defense Authorization Acts of 2003 and 2004 and not due to 
his effective date for his CLL.  Moreover, the coverage period 
begins on June 1, 2003, when the CSRC went into effect.  The 
period concluded on March 31, 2004 because VA ceased withholding 
VA compensation payment due to military retired pay on April 1, 
2004.  The RO further clarified that any amounts withheld prior 
to June 1, 2003, will still be withheld and not retroactively 
reimbursed as a matter of law.  

In the April 2010 statement of the case (SOC), however, the RO 
included the regulations and provisions concerning entitlement to 
reimbursement of pay in accordance with CRDP.  Importantly, 
though, the RO failed to discuss the Veteran's entitlement, if 
any, to additional reimbursement under these provisions, 
specifically concerning his 100 percent disability rating for his 
CLL.  Without this discussion, the Board in unable to explain the 
RO's actions and determine whether they were correct.

Moreover, based upon the lack of information provided by the RO 
in the SOC, a complete audit of the Veteran's compensation 
account is needed to ascertain with certainty what VA benefits 
were due and paid during the period from June 1, 2003 through 
March 31, 2004, and also whether he is entitled to an increase 
under CRSC/CRDP when considering his 100 percent disability 
rating.  



Finally, the RO should clarify from the Defense Finance and 
Accounting Service (DFAS) and the United States Air Force, or 
other appropriate organization, the amounts of military retired 
pay due and paid to the Veteran, and whether he would have been 
eligible for CSRC or other increase in CDRP or CRSC had 
VA properly effectuated the 100 percent disability rating.  

Accordingly, this case is REMANDED for the following additional 
development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain an audit of the Veteran's 
compensation account from the RO's Finance 
Activity reflecting all due and paid amounts 
of VA compensation to date - beginning 
June 1, 2003.  In the report of this audit, 
the reasons for paying or not paying the 
Veteran VA compensation, even at a reduced 
rate in accordance with CRDP/CSRC, should be 
fully addressed.

2.  Also obtain information or clarification 
from the DFAS and United States Air Force 
concerning the amounts of military retired 
pay due and paid the Veteran.  Determine, 
including based on this information, whether 
he would have been eligible and paid under 
both CRDP and CSRC had VA properly 
effectuated his award of compensation.  Also 
determine whether an overpayment of CRDP and 
CSRC would result.



3.  Then readjudicate the claim for 
concurrent receipt of VA disability 
compensation and military retirement pay 
under CRSC and CRDP.  If this claim is not 
granted to the Veteran's satisfaction, send 
him and his representative a supplemental SOC 
(SSOC) and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning this claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



